Title: To Thomas Jefferson from William Clark, 2 June 1808
From: Clark, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Louisville 2nd. June 1808.
                  
                  I have taken the liberty of Sending to you by Mr. Denis Fitzhugh the gentleman who will hand you this letter, a Skin of the Sheep of the Rocky Mountain. I have a Blanket made by the Indians of the wool of this species of Sheep and Yallow Bear Skin from West of the Rocky Mountains, which I will send to you if you will do me the honor to accept them.
                  I hope you have received the Bones which I sent by way of New Orleans last fall. I have heard of their arival at N. Orleans, and that the Collector of that place took the liberty of opening them—. Those Bones which remained after the Selection and were Sent to Clarksville, I have packed in Boxes and now on board my boat. I Shall take them down with my Family to Fort Masac and send them on to New Orleans by Lieut. Nesbut in one of the Gun Boats.
                  If I can at any time be of any Service to you, I hope you will command me, and permit me to assure you, it will give me unmixed pleasure to Serve you at any time
                  With the Sincerest Veneration I have the honor to be Your Mo: Ob: H Servant
                  
                     Wm Clark 
                     
                  
                Enclosure
                                    
                     
                        Louisville 2d June 1808
                     
                     
                        A List of Bones Sent to William Brown Collector of the Port of New Orleans.
                     
                     
                        
                           Box No. 1.
                           10 pieces of the Leg and thigh bone
                        
                        
                           
                           10 joints of the Back bone
                        
                        
                           Box No. 2
                           3 Hip bones
                        
                        
                           
                           6 pieces of Back Bone
                        
                        
                           
                           4 pieces of the under jaw
                        
                        
                           
                           a part of the head much decayed
                        
                        
                           
                           3 pieces of the upper head with Teeth
                        
                        
                           
                           8 pieces of the foot bones
                        
                        
                           
                           several pieces of Mammoth & Elephant ribs
                           
                        
                        
                           
                           part of the horn of the  M[oose] Deer & Elk
                        
                        
                           Box No. 3
                           1 piece of Elephants & 3 pieces of Mammoth Tusk broken
                        
                        
                           
                           36 Mammoth Teeth
                           } small
                        
                        
                           
                           17 Elephants Teeth
                        
                        
                           
                           part of the head and Bth of the horn of a nondescript animal
                        
                        
                           
                           
                        
                        
                           
                           
                        
                     
                  
                  
               